TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00590-CV


                                      In re Candyce Zook


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


                 Relator has filed a petition for writ of mandamus complaining of the trial

court’s temporary orders finding no prima facie showing of an informal marriage in Relator’s

suit for divorce. To be entitled to a writ of mandamus in Texas, a relator must establish that

the ruling of the trial court constitutes a clear abuse of discretion. In re Frank Kent Motor Co.,

361 S.W.3d 628, 630 (Tex. 2012). When a marriage is put in issue, the burden is on the party

seeking support under an informal-marriage theory to establish at least a prima facie case of

marriage. Ex parte Threet, 333 S.W.2d 361, 364 (1960). In Texas, an informal marriage may

be proved by evidence establishing three elements: (1) an agreement to be married; (2) living

together as spouses; and (3) representing to others that the couple are married. Tex. Fam. Code

§ 2.401(a)(2).    Having reviewed the petition and the record provided, we find the record

evidence in conflict as to the first of these three elements, and inconclusive as to the third.

Accordingly, the trial court was within its discretion to find no prima facie showing of an

informal marriage, and we deny the petition for writ of mandamus. See Tex. R. App. P. 52.8(a).
                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Filed: October 7, 2022




                                               2